DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, line 2, the phrase “in an inwardly directed recess until engages said parts” is vague and indefinite. “Said parts” lacks antecedent basis in the claims, thus it is not clear what Applicant is attempting to describe. Also, there appears to be language missing in the phrase “until engages said parts because it is not grammatically correct. Furthermore, it is not clear what “an inwardly directed recess” is referring to. This phrase could not be found in the specification. Applicant’s Fig. 8 shows the prongs being bent in an outward direction. For purposes of expediting examination, this is how the claim will be interpreted. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pak (US 2005/0150085).
With respect to claim 1, Pak discloses an apparatus which comprises: 
a. a circular disk 102 (as shown in Fig. 1 of Pak); 
b. the circular disk 102 having a plurality of downwardly projecting prongs 108 adaptable to fasten buttons for attachment to a garment 420 (as shown in Figs. 4-6 of Pak).
With respect to claim 2, Pak discloses underside of said circular disk 102 is coated with adhesive material to create an instant bond with upper surface of button being attached to the garment (“The coating 202 may be applied to the bottom surface of the base of the fastener as well. Alternatively, the coating 202 may be an adhesive material to permit the attachment of a button or other similar component to the fastener 100,” Pak paragraph [0028] ).
With respect to claim 3, Pak discloses that said prongs 108 are forcibly pushed through garment fabric 420 (Pak, paragraph [0030]) and bent outwardly (as shown in Fig. 6 of Pak). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Santora is cited to show another example of a circular disk with prongs for attaching to a button. McGill is cited to show another device similar to the one claimed by applicant. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached at 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        August 2, 2022